DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1, Claim recites the limitation “validating the code sequence by the electric device using a key data structure; and pairing the electric device to the controller for enabling the application to monitor and command the electronic device.” In lines 9-11. It is 

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, due to their dependence on claim 1.

As per Claim 8, Claim recites the limitation “validate the code sequence by the electric device using a key data structure; and pair the electric device to the controller for enabling the application to monitor and command the electronic device.” In lines 11-13. It is unclear what the validation process yields whether a positive validation occurs due to an existence of a match or a similarity to the code in the data structure or a negative result due to a lack of validation for the code. The indefiniteness results in a lack of understanding as to whether the pairing step is connected to a positive validation and what occurs when the validation results is a negative result.  Further clarification of the results of the validation process and the consequences of what the validation process yields, is needed to avoid indefiniteness of the claim language.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, due to their dependence on claim 8.

As per Claim 15, Claim recites the limitation “a user input interface on the electronic device for entering the registration code to pair the controller with the device upon validation of the entered registration code.” In lines 11-13. It is unclear what the validation process yields and what is the validation measured up against whether it is a data structure or any other format of data that the validation is performed against. It is also unclear if the positive validation yields the pairing or the negative validation since the language is not stating the transition from validation to pairing and how it occurs.  Further clarification of the results of the validation process and the consequences of what the validation process yields, is needed to avoid indefiniteness of the claim language.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, due to their dependence on claim 15.


Related Art
SCARLATA et al. (U.S. Pub 2015/0334114) for teaching the pairing between the processor and off-processor component(s) is assigned a unique ID, which is registered in a database (e.g., a database maintained by the original equipment manufacturer (OEM)). The paired devices. Challener et al. (U.S. Pub 2008/0162932) for teaching a table of keys with the emulator code, the validation public key and the endorsement keys together in one table wherein an RSA Key pair composed of a public key (EKpu) and private (EKpr). The EK is used to recognize a genuine TPM. The EK is used to decrypt information sent to a TPM in the Privacy CA and DAA protocols, and during the installation of an Owner in the TPM.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANGIE BADAWI/            Primary Examiner, Art Unit 2179